                  Case 20-50691-BLS            Doc 9      Filed 09/30/20        Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                                 Case No. 18-11736 (BLS)

                              Debtors.                             (Jointly Administered)



ALFRED T. GIULIANO, in his capacity as                             Adv. Proc. No. 20-50691 (BLS)
Chapter 7 Trustee of HERITAGE HOME GROUP,
LLC ,et al.,

                              Plaintiff,

vs.

SUNBELT FURNITURE XPRESS, IN C.,

                              Defendant.

      ORDER APPROVING STIPULATION FURTHER EXTENDING DEADLINE FOR
                DEFENDANT TO RESPOND TO THE COMPLAINT

         Upon consideration of the Stipulation Further Extending the Deadline for Defendant to

Respond to the Complaint (the “Stipulation”), set forth hereto as Exhibit A, it is hereby

ORDERED THAT, the Stipulation is APPROVED.




Dated: September 30th, 2020                        BRENDAN L. SHANNON
Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.
